Name: Commission Regulation (EC) No 26/2001 of 5 January 2001 laying down certain measures derogating from Regulation (EC) No 2561/2000 on private storage aid in the beef sector
 Type: Regulation
 Subject Matter: distributive trades;  economic policy;  animal product;  European Union law
 Date Published: nan

 Avis juridique important|32001R0026Commission Regulation (EC) No 26/2001 of 5 January 2001 laying down certain measures derogating from Regulation (EC) No 2561/2000 on private storage aid in the beef sector Official Journal L 003 , 06/01/2001 P. 0013 - 0013Commission Regulation (EC) No 26/2001of 5 January 2001laying down certain measures derogating from Regulation (EC) No 2561/2000 on private storage aid in the beef sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 48(2) thereof,Whereas:(1) Commission Regulation (EC) No 2561/2000 of 21 November 2000 laying down special provisions for the granting of private storage aid for cows(2) provides for contract applications to be introduced from 27 November 2000. These applications must be accompanied by a security referred to in Article 7(1) of Commission Regulation (EC) No 907/2000(3). Article 7(2) of the same Regulation defines the primary requirements for the said security. In accordance herewith, an operator cannot withdraw a contract application and must place and keep in storage at least 90 % of the contractual quantity.(2) Article 2(1) of Commission Regulation (EC) No 2777/2000 of 18 December 2000 adopting exceptional support measures for the beef market(4) provides that meat from animals aged more than 30 months and slaughtered in the Community after 1 January 2001 can only be released for human consumption if tested negatively for BSE. These tests can only be carried out at the time of slaughter. The Council had on 4 December 2000 announced the intentions of the Commission to adopt the abovementioned measure and the information was subsequently widely spread. Operators who had applied for private storage contracts before that date could not know that the market conditions for release of beef for human consumption would change fundamentally before they were allowed to take the products out of private storage. Consequently, it is appropriate to provide that contracts applied for before 5 December 2000 may be cancelled without loss of the security and at the same time to release any stored quantities under the contracts.(3) Operators should be allowed to make use of this Regulation as quickly as possible.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Contracts concluded under Regulation (EC) No 2561/2000 on the basis of applications lodged before 5 December 2000 may be cancelled at the request of the contracting party.By way of derogation from Article 7(2)(b) of Regulation (EC) No 907/2000, the securities and stored quantities related to the cancelled contracts shall be released immediately.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall be applicable from 5 December 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 293, 22.11.2000, p. 5.(3) OJ L 105, 3.5.2000, p. 6.(4) OJ L 321, 19.12.2000, p. 47.